Title: To George Washington from Gilbert Simpson, 26 December 1772
From: Simpson, Gilbert
To: Washington, George



Sr
Loudown December the 26: 1772

I Received yours of the 18 of this instant by the hand of Mr Crawford and I am a Greable to your perposeal in makeing of Corn the next Summer prvided there Could be Corn got to Live on which I doubt of at that time of year but you and I Shall be more able to Judg of that in the month of Feburery if Mr Crawford Coms in as he Say he will and if any goos out there must goe more than two for I perpose to goe my Self and my Negro fellow and you must Find one fellow and one wench I Shall Stand Good in labor against one [of] them for one Summer for I Should not Care to trust a thing of that Conciquinc with any Common person and there mut be a wagon imployd for to go out for I should Chuse to take tools of Every Sort

Sutable for plantation business and to Carry Two of my harsses and two Cows and Calves and other NesCesryes. Sr there is one thing in the artickels of your agement and mine which is not as I perposed to you or Elce I mistake the mening of it which is that my Family was to hold the pllantation 21 years after my decees but it Looks to me as tho. it was but for that Teerm in my lif and theres which is not according to my Expectation and the Shortnes of your Leeses has put the people much out of heart of setling your Lots which they was very intent to have don but Sr I hope you will Consider that the time is two Short as the Rents is high Sr I Should be Glad to See you or to Receive a line or two from you the First opertunity I Shall Com down to you when Mr Crawford Coms if I Should not Chance to See you before So no more but Remain your humble Servant

Gilbt Simpson

